Name: Commission Regulation (EEC) No 1233/88 of 4 May 1988 on arrangements for imports into Italy of certain textile products (category 36) originating in South Korea
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  Europe
 Date Published: nan

 g; 5. 88 Official Journal of the European Communities No L 118/ 11 COMMISSION REGULATION (EEC) No 1233/88 of 4 May 1988 on arrangements for imports into Italy of certain textile products (category 36) originating in South Korea Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : / THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries (')  as amended by Regulation (EEC) No 768/88 (2), and in parti ­ cular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86, lays down the conditions under which quantitative limits may be established ; whereas imports into Italy of textile products of category 36 specified in the Annex hereto and originating in South Korea exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, South Korea was notified on 29 January 1988 of a request for consulta ­ tions ; whereas, , as a result of these consultations, it was agreed to make the textile products in question subject to quantitative limits for the years 1988 to 1991 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from South Korea between 1 January 1988 and the date of entry into force of this Regulation must be set off against the quan ­ titative limit for the year 1988 ; Whereas this quantitative limit should not prevent the importation of products covered by it but shipped from South Korea before the date of entry into force of this Regulation ; Article 1 Without prejudice to the provisions of Article 2, imports into Italy of the category of products originating in South Korea and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from South Korea to Italy before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date. 2. Imports of such products shipped from South Korea to Italy after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from South Korea to Italy on or after 1 January 1988 and released for free circulation, shall be deducted from the quantitative limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from South Korea before the date of entry into force of this Regulation . * Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. V It shall apply until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member % States. Done at Brussels, 4 May 1988 . For the Commission Lorenzo NATALI Vice-President ( ») OJ No L 387, 31 . 12. 1986, p . 42. 0 OJ No L 84, 29 . 3 . 1988 , p. 1 . No I 118/ 12 Official Journal of the European Communities 6. 5. 88 ANNEX Category CN codes Description Third country Units MemberState Quantitative limits from 1 January to 31 December 36 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 Woven fabrics of continuous artificial fibres other than those for tyres of category 1 14 South Korea Tonnes I 1988 : 370 1989 : 392 1990 : 416 1991 : 441 l 5408 23 90Ill Ill I 5408 24 00 l l ll l 5408 31 00lil ll\ 5408 32 00 l..I\ 540fc 33 00 l \ \ 5408 34 00II I ex 5811 00 00 \ \ I ex 5905 00 70